DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status Claim(s) 1, 3-4, 13-14, is/are filed on 10/20/22 are currently pending. Claim(s) 1, 3-4, 13-14 is/are rejected.
Allowable Subject Matter
Claim(s) 3 and 13 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-4, 13-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. US 11,117,812 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-4 of U.S. Patent No. 11,117,812 B2 substantially correspond to claims 1, 3-4, 13-14 of instant application because each of claims of the instant application are broader version the patent, and therefore obvious.


Claim Rejections - 35 USC § 103  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christy (US 20150368127 A1) in view of Moran (US 4828625 A).

    PNG
    media_image1.png
    636
    492
    media_image1.png
    Greyscale

Claim interpretation: in light of the specification the term “high velocity” of a jet nozzle is interpreted to be a speed that allows for agitation and fluidization to the settled sludge or a velocity of at least ten feet per second (see pg. 11, last paragraph of the specification). 
Regarding claim 1, Christy teaches from figures teaches a system to condition a build-up of settled solids or sludge (intended use) from a bottom of a wastewater treatment filtration tank (28) [0002] comprising: a sludge hopper (declined bottom portion) on the bottom of said tank for collecting said sludge; a sludge collection manifold (61, 63) extending along the bottom of the length of the sludge hopper, the sludge collection manifold in fluid communication with a solids waste line (76), a solids waste valve (77) and a pump (62); a jet nozzle (spray nozzle shown at top of tank 28) within the sludge hopper, the jet nozzle in fluid communication with a solids conditioning line (63) and a solids conditioning valve (59), said solids conditioning line separate from said solids waste line; and, said pump in fluid communication with the solids conditioning line and the jet nozzle and in fluid communication with a fluid from a fluid source from said tank, wherein said fluid is pumped by said pump through the solids conditioning valve and through the jet nozzle to fluidize the sludge in said sludge hopper by the output of the jet nozzle and to introduce oxygen (the jet nozzle would be capable of this function) into the sludge [0016-0055]. The reference does not disclose a high velocity jet nozzle within to the sludge hopper. However, the examiner notes this is not an inventive concept. It has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. One of ordinary skill would have placed the jet nozzle in a position (i.e. bottom or top of the tank) that is ideal for settling/mixing solids in the tank. 
Alternatively, Moran discloses a system to condition a build-up of settled solids or sludge from a bottom of a tank (apparatus and a method are used (system) to break down and disperse (condition) a built-up sludge layer from the bottom of a tank; column 1 lines 52-62; column 2 lines 38-44; column 3 lines 39-42) comprising:  a sludge hopper on the bottom of said tank for collecting said sludge (storage tank 10 has circular sidewall 12 that contains any settled sludge 26 on the bottom 14 of the lank (sludge hopper); fig. 2; column 3 lines 4-12, 28-33); a high velocity jet nozzle adjacent to the sludge hopper, the jet nozzle in fluid communication with a solids conditioning valve (discharge (jet) nozzle 58 is located adjacent (share a common tank housing) to the sludge layer 26 and connects with ball valve 62 (solids conditioning valve) via discharge pipe 56 and coupling 60, where the nozzle produces fluid discharge velocity of 18 to 20 feet per second (high velocity); figs. 2-3; column 4  lines 22-41; column 5 lines 2-13); and a pump that is attached at the sludge/solid outlet line of the tank (10) in fluid communication with the jet nozzle and in fluid communication with a fluid from a fluid source from said tank, wherein said fluid is pumped by said pump through the solids conditioning valve and through the jet nozzle to fluidize the sludge in said sludge hopper by the output of the jet nozzle (pump 30 pulls liquid from tank 10 via line 32, and feeds manifold 48 which feeds each ball valve 62, which control the flow through to each nozzle 58 which are induced to rotate about pipe 56 to chum and break up the sludge layer 26; figs. 2, 3; column 3, lines 39-68; column 4, lines 1-55, claim 1). The reference teaches that applying this recirculation technique allowed the removal of sludge from a tank in a minimum/reduced of time (column 5, lines 13-16). It would have been obvious to one of ordinary skill to have modified the tank of Astrom to include the high velocity jet nozzle (58) of Moran. This would allow liquid and solids to be recirculated to remove sludge from Astrom’s tank in a minimum/reduced of time; a shared goal of both references. 
Regarding claim 4, Christy teaches wherein said jet nozzle generates a flow velocity greater than fifteen feet per second. Moran teaches where the nozzle produces fluid discharge velocity of 18 to 20 feet per second (high velocity); figs. 2-3; column 4 lines 22-41; column 5 lines 2-13);
Regarding claim 14, Christy does not teach said jet nozzle generates a flow velocity between one and fifteen feet per second. However, this merely a matter of optimization for desired mixture solids and liquid, and no criticality has been established as applicant claim different flow velocities. Since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).   
***
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Waqaas Ali whose telephone number is (571) 270-0235.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-271-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WAQAAS ALI/Primary Examiner, Art Unit 1777